CONFESSION OF ERROR

PER CURIAM.
Pursuant to the state’s proper confession of error, we reverse the order denying defendant’s motion for post-conviction relief to vacate his sentence. As the state correctly asserts, the trial court erred in denying defendant’s request for the assistance of counsel at resentencing, see, e.g., *1281Sanchez v. State, 866 So.2d 218 (Fla. 3d DCA 2004), and on the appeal therefrom. Vaughn v. State, 888 So.2d 679 (Fla. 3d DCA 2004); Libretti v. State, 854 So.2d 804 (Fla. 2d DCA 2003). The trial court shall vacate defendant’s sentence and appoint counsel to represent defendant on resentencing.
Reversed and remanded.